
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2009
			Mr. Platts submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of the
		  Apple Crunch and the Nation’s domestic apple industry.
	
	
		Whereas October is National Apple Month and is the only
			 national and brand generic apple promotion conducted in the United
			 States;
		Whereas each year the Penn State Hershey Center for
			 Nutrition and Activity Promotion, in its mission to encourage individuals to
			 live a healthy lifestyle, promotes the Apple Crunch nationwide;
		Whereas the Apple Crunch, held on October 28, 2009, is an
			 event that focuses on healthy food choices, particularly apples, for students,
			 schools, and communities;
		Whereas during National Apple Month and the celebration
			 surrounding the Apple Crunch, schools of all levels voluntarily participate in
			 serving apples and apple products as part of cafeteria menus and as snacks in
			 the classroom;
		Whereas schools that participate in the Apple Crunch can
			 integrate apples into classroom lessons, or have a State or local apple
			 representative visit the school;
		Whereas community businesses voluntarily support the
			 efforts of schools to celebrate the Apple Crunch by providing apples to
			 employees and customers, featuring apples on restaurant menus, and voicing
			 support for healthy food and beverage choices in schools and communities;
			 and
		Whereas 2009 is the third year that the Apple Crunch will
			 be expanded to include schools throughout the Nation: Now, therefore, be
			 it
		
	
		That the House of Representatives supports
			 the goals and ideals of National Apple Month and the Apple Crunch.
		
